                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA

              v.                                             Case No. 12-CR-55-WMC-01

DANIEL KUNDERT,

                        Defendant,

 AMERICAN AXLE & MANUFACTURING,
 INC.,

                        Garnishee Defendant.


         ORDER GRANTING APPLICATION FOR WRIT OF CONTINUING
                           GARNISHMENT


       Upon reviewing the application for writ of continuing garnishment filed with

this Court by the plaintiff, the United States of America,

       IT IS HEREBY ORDERED that the application of the United States of America for

a writ of continuing garnishment is hereby GRANTED.

       IT IS FURTHER ORDERED that the Clerk issue a writ of continuing garnishment

to the garnishee defendant, and its successors or assigns.

      Entered this   /'6fl:J day of March, 2019.
